United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-10166
                           Summary Calendar



INOCENCIO LARA TRUJILLO,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:03-CV-145-C
                       --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Inocencio Lara Trujillo, federal prisoner # 11249-179, filed

a 28 U.S.C. § 2241 petition challenging his 2001 conviction for

illegal reentry after deportation, a violation of 8 U.S.C.

§ 1326.   Trujillo argued that 1996 deportation proceedings

against him were constitutionally deficient and thus “to use the

results of my deportation hearing in this present case to prove

[the illegal-reentry] element of [§] 1326 violates my right to

due process.”


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10166
                               -2-

     Concluding that Trujillo’s petition amounted to a 28 U.S.C.

§ 2255 motion challenging his illegal-reentry conviction and that

Trujillo had filed a prior § 2255 motion challenging the

conviction, the district court dismissed the petition as an

unauthorized successive 28 U.S.C. § 2255 motion.   We review the

district court’s factual findings for clear error and its

determinations on issues of law de novo.   See Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

     Whereas 28 U.S.C. § 2255 provides the primary means of

collaterally attacking a federal conviction and sentence, 28

U.S.C. § 2241 ordinarily is used to challenge the manner in which

a sentence is being executed.   Id.; Reyes-Requena v. United

States, 243 F.3d 893, 900-01 (5th Cir. 2001).   “A petition filed

under § 2241 which attacks errors that occurred at trial or

sentencing is properly construed as a § 2255 motion.”    Jeffers,

253 F.3d at 830.

     Trujillo argues that he is entitled to proceed under 28

U.S.C. § 2241 because the only relief he seeks is judicial review

of the 1996 deportations proceedings.    A petition under 28 U.S.C.

§ 2241 for a writ of habeas corpus is a proper avenue for

challenging the legality of an order of deportation.    See

Bravo v. Ashcroft, 341 F.3d 590 (5th Cir. 2003).   However,

Trujillo cites no authority for his novel assertion that a

petitioner may challenge the legality of a deportation order by

reentering the country without authorization and, upon being
                           No. 04-10166
                                -3-

convicted for illegal reentry, filing a petition under 28 U.S.C.

§ 2241 challenging the prior deportation proceedings.   Moreover,

Trujillo clearly challenged the illegal-reentry conviction in his

petition.   Trujillo never responded to the Government’s motion to

dismiss, nor did he otherwise challenge the Government’s

characterization of his petition.   The district court did not err

by dismissing the 28 U.S.C. § 2241 petition as an unauthorized

§ 2255 motion.   Accordingly, the judgment of the district court

is AFFIRMED.   Trujillo’s motion for the appointment of counsel is

DENIED.

     AFFIRMED; MOTION DENIED.